 M - W EDUCATION CORPORATION495M - W Education Corporation and Warehouse, MailOrder,Office,Technical and Professional Employ-ees Union,LocalNo. 743,International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America and M - W Education Corpo-ration Employee Council,Party in Interest. Cases13-CA-14119 and 13-RC-13532March 30, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn December 10, 1975, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, M -W Education Corporation, Chicago, Illinois, its of-ficers, agents, successors, and assigns, shall take thet In concluding that granting an across-the-board wage increase just afterthe Union lost the election in January 1975 was unlawful conduct, the Ad-ministrative Law Judge relied, in part, on his finding that Respondent'sAugust 9, 1974, letter to employees announcing a new wage plan to beimplemented shortly after the new year made no mention of a wage increasefor around that time. Respondent contends that the Administrative LawJudge misread the letter and that the increase granted was an expectedresult of the new wage plan promised for January. We note that the letterannounced a new wage and salary "program" to go into effect shortly afterthe first of "next" year, with job descriptions and wage ranges for progres-sion within job classifications. It went on to announce the "advancement"of all salary reviews for the next 12 months, and specifically promised thateach recommended and approved salary increase pursuant to those reviewswould become effective no later than September I. The letter, however,containsno indication that the policy of review for all employees at onetime, ratherthanon their birth dates, was to occur more often than annual-ly, or that futureraiseswere to be made without such review. In the circum-stances, we find the January 1975 wage increase was not made pursuant tothe announced plan and that there is a reasonable basis in this record forconcluding, as did the Administrative Law Judge, that the increase was afulfillmentof Respondent's preelection promises to reward employees forrejecting the Union and thus violated Sec. 8(a)(l) of the Act.action set forth in the said recommended Order asmodified below:Add the following as a new paragraph after para-graph 2 of the Administrative Law-Judge's recom-mended Order:"IT IS FURTHER ORDERED that the election held inCase 13-RC-13532 on January 9, 1975, be, and ithereby is, set aside, and that the case be remanded tothe Regional Director for Region 13 for the purposesof conducting a new election at such time as .hedeems the circumstances permit the free choice of abargaining representative."DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this consolidated proceeding was held on September 17and 18, 1975, at Chicago, Illinois. In Case 13-CA-14119the complaint, on which testimony was taken, was issuedon May 30, 1975, against M - W Education Corporation,herein called the Respondent, or the Company. The com-plaint rests upon a charge filed on March 19, 1975, byWarehouse, Mail Order, Office, Technical and Profession-al Employees Union, Local No. 743, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, herein called the Union. In Case 13-RC-13532 a Board-conducted. election was held on January 9,1975; the Union lost the election and filed objections toconduct allegedly improperly influencing the outcome ofthe balloting. The questions to be decided are whether theRespondent violated Section 8(a)(1) and (2) of the Act. andwhether it engaged in conduct which improperly interferedwith the election. Briefs were filed after the close of thehearing by all parties.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OFFACT.I.THE BUSINESSOF THE COMPANYM - W Education Corporation, a Delaware corpora-tion, is engaged in the business of operating a correspon-dence school, and maintains its principal place of businesson West Greenleaf Street in Chicago, Illinois, with addi-tional locations at Lincolnwood and Skokie, both in Illi-nois.During the last calendar year, a representative period,in the course of its business it received gross annual reve-nues in excess of $500,000. During the same period itshipped goods valued in excess of $50,000 from its .placesof business in Illinois directly to points outside the State. Ifind that the Respondent is engaged in commerce withinthe meaning of the Act.223 NLRB No. 67 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDCouncil, he scheduled the meetings and they were heldduring working hours, he presided at the meetings whenthe length of the tenure of the representatives and the pur-pose of the Council were discussed; his secretary was pres-ent when the employees selected their representatives; theRespondent bore the cost of the operating expenses of theCouncil; and the Company issued notices of meetings andpreparedtheminutes of meetings.The documentary evi-dence alsoshows that the minutes were distributed directlyto each and every employee by Kelly's secretary.Accordingly, on the basis of the evidence of record, plusthe admissions of the Respondent, I find that the Employ-ee Council was a labor organization and that the Respon-dent assisted and contributed support to it, and therebyviolated Section 8(a)(1) and (2) of the Act.What the complaintalso alleges,but what the Respon-dent did not admit when it amended its answer, is that theCompany "initiated and formed" the Employee Council.The importance of this further charge is that, if proved; theRespondent must not only cease giving assistance to theCouncil but also disestablish it altogether.Moreover, anelement ofthe objections to the January election is that theCompany interfered by itself proposing the Council, that itused the promise of such Company-controlled direct deal-ing to keep the employees from voting for the Union. Thepurport of the testimony of the defensewitnesses,all super-visors, is that it was the employees who suggested the for-mation of the Council, and not the Respondent.Between thefiling of the election petition in October1974, and the balloting on January 9, 1975, managementcarried on a campaign of conversations with the employeesto dissuade them from voting in favor of union representa-tion.As will be detailed below, the managers inquired re-peatedly into what it was that the employees sought toaccomplish, or to gain for themselves, by joining a union.Among the techniques used to communicate with the em-ployees were group meetings, two held at each location-Skokie and Lincolnwood-both during the last 9 days orso before the election. Kelly, the executive vice president,came to each to talk to the employees; he was accompa-nied by John Philbin, then the Respondent's assistant laborrelationsdirector. It was at these so-called staff meetingsthat, according to the employee witnesses, the Companyproposed an employee representation plan to take theplace of collective bargaining through a union.Joseph Kopiko testified that at the first of the two meet-ings thathe attended, Kelly ". . . mentioned that we couldform an employee council of our own-that we wouldmeet oncea month with Mr. Kelly." "He said that twomembers, two employees from Skokie would be sufficientto represent the employees at Skokie. . . . Q. Did he saywhat the council would be for? A. It would be for thebetterment of the employees, to straighten out grievances,and so it would be better for the company also." Referringto the second staff meeting, Kopiko quoted Kelly as saying.. that we should still have two employees from Skokieto represent the employees." Again from the witness oncross-examination:"Q. Mr. Kelly said-what did he say-that the employees could form an employee council if youwished? A. At that time the employee council would beformed and would meet with Mr. Kelly once a month."I find that Warehouse,Mail Order, Office, Technicaland ProfessionalEmployees Union, Local No. 743,Inter-national Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpersof America,is a labor organizationwithin the meaning of Section2(5) of the Act.In. THE UNFAIR LABOR PRACTICESThis consolidated proceeding arose in consequence of anorganizational campaign startedby the Unionamong theRespondent's employees early in the year 1974. The em-ployees involved work at two locations,Skokie and Lin-colnwood. The election petition in Case 13-RC-13532, asfiled on October 16, 1974,sought to include also certainemployees at theCompany'smain office at Greenleaf, butthe election as finally held was limited to rank-and-file em-ployees at only Skokie and Lincolnwood. The allegationsof wrongdoing set out in the complaint fall into two dis-tinct areas.The first charges the Respondent with havingconceived,established,and effectuated an employee coun-cil,called the M - W Education Corporation EmployeeCouncil, to be used as a company-controlled labor organi-zation to govern bargaining directly with its employees tothe exclusion of any labor union they might otherwise oftheir own choice select.The second part of the complaintlists coercive statements, inquiries, and bribes by individu-ally named members of management aimed at persuadingthe employees to vote againstthe Unionin the election.A. Violations of Section 8(a)(2)The Employee Councilwas an arrangementwherebysmall groups of employees each selected two representa-tives who then met regularly with representatives of man-agement and discussed grievances,requests,and varyingneeds and desires-but concedinglyallmattersdirectly in-volving conditions of employment.Thesemeetings wereheld, to the extent shown onthe record, on January 23,February 20, April 3 and 30, and May 29, 1975. Minutes ofthese meetings were taken, reduced towriting, and receivedinto evidence.They are verydetailedand they show,among a great many other things,discussionsabout theCompany'shiring practices,weekly instead of biweeklypayment for work,hours ofwork,lengtheningof the lunchperiod,sick benefitsfor the employees,sick leave, wageand salaryplan, etc.No purpose would be served by detail-ing further all the subjects discussedin the company-em-ployeerepresentation meetings,for it is clear, indeed notdisputed, that the Council existed for the purpose of nego-tiations between employeesand employer over straightconditions of employment.As such itwas, Ifind, a labororganization.In its initial answer to the complaint, the Respondentdenied all knowledge of all thesefacts in any way relatingto the Employee Council. At the start of thehearing itamended its answerand admittedas follows: Its supervi-sors were present among all the gatheredemployees whentheyelectedtheirCouncilrepresentatives; its executivevice-president,Edward Kelly, chaired the meetings of the M - W EDUCATION CORPORATION497SuzieGraves,also an employee,testified:"Well, hetalked and then he said he is sorry, you know, that theyhadn'tbeen coming around more often,that-you know-they felt that they had neglected us and that, you know, towhere we had a problem to where we needed a union andthat we could form a council meeting andthat way wecould discuss you know problems concerning the work anddifferent things to make it more pleasant."From the testimony of Richard Sickinger:"Q. What didMr. Kelly say to the employees at this meeting? A. Wediscussed and he asked us what our grievances were, someof our grievances that he could help us with and that hewould personally see to it that an employee council wouldbe formed to listen to the employees'grievances,that hehimself would conduct the council-we would be speakingwith him directly."Sickinger continued that he then askedKelly what would happen if the Union did not prevail andthat Kelly answered:". . .we have been unfair in the pastbecause we grew very fast and we didn'thave a chance, areal chance to take care of the employees'needs and nowthat we have grown and it has been called to our attentionwe will take care of the employees'needs."Philbin,the company lawyer,was present at this lastmeeting,and, although appearing as a witness for the Re-spondent,did not contradict any of Sickinger's testimony.Kelly began his defense testimony by saying that at thestart of the first meeting he called,he simply asked did theemployees have any questions.But Kelly also said: "I wasthere to make the company's ideas known."Consideringthe entire record,therefore, his comment about merelycalling for questions was clearly an unbelievable statementfrom the witness.Kelly continued that an employee thensaid"there was not a means of communication"betweenthe local people and "headquarters,"and that it was onlythen that"I suggested."Kelly said that.the matter came upin exactly the same way at both the Skokie and Lin-colnwood staff meetings.He denied having told the em-ployees before the election that he would take responsibil-ity for forming the Council.Icredit the employee witnesses,and I find that it wasKelly who implanted the idea of a company organizationfor the employees to be the vehicle for direct dealingsabout conditions of employment as a substitute for regularunion representation.The Councilwas a creature of theRespondent,conceived,implemented,and always assistedand controlled by management.I find thatby itsactivitiesso forming and creating the Council,the Respondent vio-lated Section8(a)(2) of the Act.B. Section8(a)(1)A number of employees, past and present, testified aboutpersonal interviews with the various managers, all beforethe election,in which they said they were questioned abouttheir union attitudes,promisedimprovedconditions, andurged to vote againstthe Union. They quoted Kelly, thevice president,and GeorgeFait,director of manufacturingservices,both fromthe Company'smain office in Green-leaf, and Michael Roberts and WilliamArthur,managersof the Skokie and Lincolnwood locations, respectively. Themanagers contradicted what the employees related at thehearing, and the essential burden of their testimony is thatitwas the employees who asked questions, who wished toknow what the future held, and not the managers who in-quired.What conflict in testimony is to be resolved mustbe appraised in the light of certain broad admissions thatin themselvespoint in favor of credibility for the employ-ees. Thus, Kelly, who twice called all the employees of eachlocation to a special meeting,said:"Iadvised employeesthat I was there to answer questions, if they had any." Inthe next breath he added: "I was there to make thecompany's ideas known." But no one had requested anopportunity to ask questions; it was he who wanted to talkto the employees, who decided to call them into a special,pinpointed conference. Kelly's double-talk attempt to dis-tort the meetings he called into a general questioning bythe employees, only impairs his credibility. Manager Rob-ertswas equally inconsistent.Referring to a conversationhe had with one employee whom he had invited to an indi-vidual talk in the lunchroom, he said: "I did ask her ifthere was anything that she thought the company could dofor her that wasn't being done, but no, I never asked herabout the' Union." Roberts said he had personal talks withemployees at the time, "I believe it took 2 days." "Q. Whatwas the reason for the conversation?A. To getsome com-munications rolling. The people were having problems. Iwanted to find out about it, and they weren't coming upand saying, `listen, I want to talk about something.' I tookthe step. Q. Did you ever introduce the topic of the unit[union] in any of these conversations? A. Quite possibly. Q.And you might have mentioned-you might have intro-duced the topic of the union in some of these yourself, isthat correct? A. Yes." Plant Manager Arthur was asked torecall a talk with an employee named Lasko: ". . . I askedher, I said, `What can a union give you as far as insurancebetter than this company can give you?"' "Wouldn't [you]have asked her on that date `what does the union have tooffer that the company can't do better?' A. I might haveasked that question, yes." There can be no question on thistotal record but that it was the managers who inquired ofthe employees into their attitude towards the Union andwho attempting throughout to dissuade them in one way oranother.Walter Heisig, an employee at Lincolnwood, testifiedthat in November, Fait "called me into the lunchroom andasked me why I had such strong leanings or strong affilia-tion towards the union?" When Heisig replied that hestrongly advocated the Union because it meant security tohim, the manager said there was good security with theRespondent, because it was economically very stable.Fait's version is that he was "shocked" to hear that Heisigwas worried about security and had for that reason calledhim into conference; he added it was the employee whooffered the idea the Union would bring security. But Faitrecalled telling the witness:"Walter,the union's not goingto give you job security." I credit Heisig, and I find thatFait interrogated him concerning his reason for favoringthe Union and thereby violated Section 8(a)(1) of the Act.Four witnesses testified about personal interviews eachhad with Roberts, at the manager's request. Their testimony follows:Kopiko:Roberts started by saying "... he would like to 498DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscuss my position and the positionof the company .. .he toldme that thecompany has been very good to me andto the employees. . .he also mentionedthat if the uniondoes get in I would be the first oneto leave and told me Ihave a drinking problem.Thenhe said if I made a mistakehe would let me go and if he caught me drinking-he says,'Ican'tprove that youare drinkingon the job but if Icaughtyou, you aregoing out.' "Graves:". . .he said he wantedto know how I felt aboutthe union and askedme why didI think the unioncould domore for me than thecompany couldn't do . . . he told me... [he] hoped I would thinkabout it."Sickinger:"He [Roberts]said, `Dick, I'm sure you areaware that theunion is tryingto come in, I'm sure you areaware of it.Iwould like toknow yourfeelings about thismatter at this time."' "He said that the company didn'tlike to have the union come in." tSimpson Estes:". . . he asked mehow I felt about theunion. . . how other people feltabout it." Estesansweredhe thought it was theolder people who would favor theUnion.Roberts recalled all of these conversations;he said he"talkedindividually" to all of the21 or so employees at hislocation,Skokie.As to who-he or the employees-firstspoke of the Unionin these tete-a-tetes:"Q. And youmight have mentioned-you might have introduced thetopic of the union in some ofthese yourself, is that correct?A. Yes. . . .Idon't recall who, I may have introduced itby saying, `Well, everyoneknows that the unionis trying toget in,and I want to sit down and talkto find out whatyourproblems are.'"Itwas an unconvincing attempt atevasion by the witness.As to Kopiko,themanager saidtheyexchanged small talk and it was theemployee whoexpressed concern hemight be fired,with the manager ask-ing "Why,"since theCompany "had been very generous tohim aboutjob security," only suspendinghim instead ofterminating him. Roberts then admitted tellingKopiko "ifthe union steward caughthim drinking, he may be asked toleave."Graves is the employeeas to whom Roberts denied hav-ing asked anythingabout the Union. "I was talking to herabouther attendance and her habitual tardiness, and shebrought up the subject that she didn't really care about it..Q. Do yourecall anything in this conversation beingsaid about the union? A. I May have. I did ask herif therewas anything that she thoughtthe company could do forher thatwasn't being done,but no,Inever askedher aboutthe union."The managerwas asked to comment about histalk withSickinger. ". . . I was trying to find out if he felt that therewas anything that Icould do forhim as his manager,..Q. Do you recalltelling him, Dick,you know, I'dlike to knowyourfeelings,you-you know, the way I'mrunning the plant here?A. Yes, I asked him what he1A further revealing statement by Sickinger as witness was notdisputedby any of the Respondent'switnesses:Several people were being called in there.The first one came out andtold everybodyMichael Roberts was going to seeeverybody in thebreakroom.Several people came out and told me"You're next." Thenwe started discussing what is this all about.Theysaid."He wants totalk to you about the Union."thought of me as a manager, yes. Q. Was there any discus-sion about the union at thismeeting?A. I believe that heindicated-he spoke quite openly. He said that he was at-tendingsome of the union organizingmeetings. . . he justwanted to find out what was happening."As to the questioning of employeeEstes,Roberts did notrefer to it at the hearing. I credit the testimony of the fouremployees and I find that by his questioning of Kopiko,Graves,Sickinger,and Estes concerning their attitudes to-ward the Union and by his threat of discharge voiced toKopiko, Manager Roberts violated Section 8(a)(1) of theAct.Employee Lasko testified about a talk with her manager.Arthur. shortly before the election. She said he asked her"why I wanted to join the union . . . is it for financial-formoney?" When she answered "I felt I was not getting theright kind of a deal, ..." the manager said, still accordingto the employee's testimony, "Well, things are going to bedifferent now. Mr. Kelly is going to take over and he willsee that things will be better-to give the union-to givethe company a year, a chance of a year, the company,before we would think about the union. Give the companyone year's chance."Arthur's story is he started the conversation only to askLasko how she felt after leaving the hospital, and deniedasking why she wanted a union. He then added she toldhim she wanted the Union "for her personal dignity." Art-hur also recalled, as he continued to testify, ". . . I askedher . . . `What can a union give you as far as insurancebetter than this company plan can give you?"' and "Q.Wouldn't have asked her on that date `what does the unionhave to offer that the company can't do better?' A. I mighthave asked that question, yes." Clearly the manager wasinquiring of this employee, as the other managers weredoing, why she favored the Union, and he was as clearlytrying to induce her to abandon the Union idea. "Q. Doyou remember having a conversation with Mrs. Laskoabout what the employer could offer her such as havegrace periods during lunch and breaks and to get Cokesduring the production hours and not be docked for tardi-ness?. ...A. I had mentioned that, yes, I had mentionedthat to her. . . . Q. Why would you be discussing that withher? A. To answer questions or to find out what's in theemployees'mindsas to certain procedures and rules at theplant."Icredit Lasko and I find that by questioning Laskoabout her attitude toward the Union, and by promising herthat the Respondent would improve conditions of employ-ment on condition the employees rejected the Union, Man-ager Arthur violated Section 8(a)(1) of the Act.Employee Lorraine Martens testified about some of themany things Lawyer Philbin saidat a meetingonly daysbefore theelection.Philbin said at the hearing his purposein holding these meetings,as he told all the employees atthe time,was "to talk to them about the questions that theywere going to have to decide" and to tell them "there arepro's and con's to union representation." Martens said thatat one meeting Philbin reminded her in the presence of allthat earlier that day she had gone for a cup of coffee, andthen added ". . . if the union gets in, you won't be able togo for coffee whenever you want to. You will only have 15 M - W EDUCATION CORPORATION499minute breaks, no more, no less, and you won't be able togo to the washroom whenever you want to." Philbin's ver-sion is that after saying the Respondent now considered it"no big deal" for an employee to leave work momentarilyfor coffee, when operations "are represented by union .. .things do not operate on this basis . . . they have to ask thesupervisor's permission." From the stand Philbin blurredhis justification for the statement with what words he usedwhen talking to the employees. I credit Martens, and I findthat the lawyer's statement was in the nature of a threat ofreprisal for persistence in union activities, and therefore aviolation of Section 8(a)(1).As part of its overall studied program for defeating theUnion's organizational campaign, the Respondent alsogave things of value to the employees. For months beforethe election employee Lasko had been requesting reim-bursement for a taxi fare she had had to pay to go to thedoctor, back in August 1974. She claimed, and there isevidence she claimed correctly, that the Company hadbeen furnishing necessary emergency transportation be-cause of the isolated location of the Lincolnwood plant.Manager Arthur testified she pestered him many timesduring August and September for this money, and that healways simply said the Company did not owe it. Withoutexplanation as to the timing, in January 1975, before theelection, he paid her the $9. The inference that he did so tofurther weaken her prounion resolve is inescapable. SeeN.L.R.B. v. Exchange Parts Company,375 U.S. 405 (1964).The Company had never paid for free meals for any-body, but between the time the union activities surfaced tothe dayof the election it several times gave free, meals forall.There had been Christmas parties before, but alwayswith the employees paying for their own food. This time, inDecember 1974, there was a catered dinner at a restaurant,with dancing and small Christmas gifts, the Company pick-ing up the entire tab. Again no explanation was even sug-gested by the managers as to why this year was differentfrom any other.But a reasonthere had to be, and it couldonlyhavebeenfurtherimplementationoftheRespondent's resolve to show a better face now that it wascampaigning to keep the employees from voting prounionin the imminent election.There is an inventory-taking occasion, an annual chore,when over a 2-day period the employees work rather longhours recording and indexing stock. In November 1974 theRespondent for the firsttimeserved free lunches to all theemployees engaged on that job, one each day they were sooccupied.The burden of Manager Arthur's testimonyabout this is that it was a wearisome task and the employ-ees therefore deserved the kind treatment. But there is nei-ther evidence nor claim that in prior years the work wasany different or any less burdensome. In short, it appearsthat when self-organizational activities were being tried bythe employees, the Company acted more generously, de-parted from its established practice-to quote a phrasefrom theExchange Partscase.I find that by all of these activities, including giving freemeals to largegroups of employees-precisely between thefiling of the election petition in October and the ballotingin January, a clear departure from past practice-the Re-spondent violated Section 8(a)(1) of the Act.On January 17, 1975, with the Union for the momenthaving lost the election, the Respondent granted an across-the-board wage increase to every one of the employees in-volved. With a manager having told one employee, at least,that it would be to the employees' interest to give the Com-pany another year, and to many employees that manage-ment intended to give greater heed to their needs and de-sires,this unexpected raise to all the employees was proofpositive that the Company meant what it had earlier said-that it would reward the employees for antiunion votes andballoting. Kelly's explanation for this extraordinary timingis unconvincing.In August 1974, at inception of the union campaign, theCompany changed its established system of evaluating em-ployees on their anniversary date, and instead made anacross-the-board increase to all employees. It informedthem at the time that under its new system there would bea further evaluation and wage increase program about ayear later. To avoid the inference that grant of a furtheracross-the-boardincreaseto all people in only January wasprovoked by the election results, Kelly said that internalplanning of the new system had not worked out as expect-ed and that therefore he felt obligated to the employees tofulfillwhat he called a promise. But the correspondenceplaced in evidence makes no reference to a further raiseonly 5 months after the first. Other than the self-servingstatement of the management representatives, there is noobjective support for this purported explanation of what onits face appears to be fulfillment of a company promise totake better care of its employees on condition that theyreject the Union. I find that by the grant of such across-the-boardincreaseonly a week after the election the Re-spondent further coerced the employees in their freedom toengage in unionactivities and again thereby violated Sec-tion 8(a)(1) of the Act.Objections:Case13-RC-13532In the light of the unfair labor practices found above,almost all occurring after the filing of the petition and be-fore the date of the election,it is clear that there is merit inthe Union's objections to the results of the election. I rec-ommend,therefore,that the results of the election be setaside and that a second one be conducted when the Re-gional Director deems it proper.At the hearing,counsel for the Union urged an addition-al ground for setting aside the election.He contended thatthe last of the preelection talks given by management toassembled employees,before the balloting, did not termi-nate until a moment less than 24 hours before the begin-ning of the balloting. This asserted additional basis for ob-jection was not listed in the Union'soriginal objectionsand is not mentioned in the Regional Director's directionfor hearing on objections.In any event,the question neednot be decided here, for it is a very minor matter in thelight of the clear unfair labor practices committed amplywarranting,of themselves,setting the election aside. I amof the same opinion with respect to one or two other veryminor matters,urged both as unfair labor practices and asbasis for setting the election aside,such as the purchase ofa few blankets,pillows, or a microwave cooking oven, all 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid to have been brought into the plants as further bribesto the employees.Some of them are questionable at best,and none of them of such serious import as to warrantfurther burdening this report.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondentdescribedin section 1, have a close,intimate,and substantial relation to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.By forming,dominating and assistingthe M - W Edu-cationCorporation Employee Council, the Respondentviolated Section 8(aX2) ofthe Act.2.By theforegoingconduct, by interrogating employeesconcerning their union activities and the union activities ofother employees,by threatening to discharge employees inreprisal for their union activities,by promising to improveconditions of employment on condition that the employeesreject unionization,by threatening to make conditions ofemployment more onerous in the event the employeeschoose to be represented by a union, by giving employeesfree meals as inducement to abandon union activities, andby granting raises as reward for voting against union repre-sentation, the Respondent violated Section 8(a)(l) of theAct.3.Theaforesaid unfairlaborpractices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact, conclusions of lawand the entire record,and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER2The Respondent, M - W Education Corporation, Chi-cago, Illinois, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Dominatingor interfering with the formation of orthe administration of the M - W Education CorporationEmployee Council, or any other labor organization, or con-tributingfinancialor other support thereto.(b) Interrogating employees concerning their union ac-tivities and the union activities of other employees, threat-ening to discharge employees in reprisal for their unionactivities,promising to improve conditions of employmenton condition that the employees reject unionization, threat-ening to make conditions of employment more onerous inthe event the employees choose to be represented by aunion,giving employees free meals as inducement to aban-don union activities,or granting raises as reward for votingagainst union representation.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirright to self-organization, to form, join, or assistWare-house, Mail Order, Office, Technical and Professional Em-ployees Union, Local No. 743, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to engagein other concerted activities for the purposeof collectivebargainingor other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Withdraw all recognition from M - W EducationCorporation Employee Council and completely disestabl-ish said Council or any successor thereto as the collective-bargainingrepresentative of its employees with respect towages,hours, rates of pay, grievances, and other terms orconditionsof employment.(b) Post at its separate locations in Skokie, Lin-colnwood, and Greenleaf, Chicago, copies of the attachednoticemarked "Appendix." 3 Copies of said notice, onforms provided by the Regional Director for Region 13,after being signed by an authorized representative of theRespondent, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 13, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.2 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings.conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waives for all purposes.In the eventthe Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgment ofthe United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the Federal law by committingillegal acts of threat and coercion in interfering with self-organizational rights:WE WILL withdraw and withhold recognition fromM - W Education Corporation Employee Counciland completely disestablish that Council, or any suc-cessor thereto, as bargaining representative of our em-ployees. M - W EDUCATION CORPORATION501WE WILL NOT coercively interrogate our employeesconcerning their union attitude and union sympathies,or that of other employees.WE WILL NOT tell our employees that if they chooseto be represented by a union their conditions of em-ployment will be more onerous or that existing privi-leges will be curtailed.WE WILL NOT grant raises in pay for the purpose ofinducing our employees to abandon self organiza-tional activities.WE WILL NOT grant free meals,or other material ben-efits,to our employees for the purpose of inducingthem to reject self-organizational activities.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self-organization,to join or assistWarehouse,Mail Order,Office,Technical and Profes-sional EmployeesUnion, Local No.743, InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America,or any other labor orga-nization,and to engage in other concerted activitiesfor the purposes of collective bargaining or other mu-tual aid or protection.M - W EDUCATION CORPORATION